             Case 2:15-cv-00612-RSL Document 159 Filed 01/22/20 Page 1 of 2




 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
      CHERYL KATER and SUZIE KELLY,                     No. 15-cv-00612-RBL
 8    individually and on behalf of all others
      similarly situated,                               NOTICE
 9

10                           Plaintiffs,

11           v.
12
      CHURCHILL DOWNS INCORPORATED, a
13    Kentucky corporation, and BIG FISH
      GAMES, INC., a Washington corporation.
14

15                           Defendants.

16

17    MANASA THIMMEGOWDA, individually                  No. 19-cv-00199-RBL
      and on behalf of all others similarly situated,
18                                                      NOTICE
                             Plaintiff,
19

20           v.

21    BIG FISH GAMES, INC., a Washington
      corporation; ARISTOCRAT
22
      TECHNOLOGIES INC., a Nevada
23    corporation; ARISTOCRAT LEISURE
24    LIMITED, an Australian corporation; and
      CHURCHILL DOWNS INCORPORATED, a
25    Kentucky corporation,
26
                             Defendants.
27
                                                                 T OUSLEY B RAIN STEPHENS PLLC
     Notice                                                          1700 Seventh Avenue, Suite 2200
     15-CV-00612-RBL, 19-CV-00199-RBL                                 Seattle, Washington 98101-4416
                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:15-cv-00612-RSL Document 159 Filed 01/22/20 Page 2 of 2




 1            The undersigned Plaintiffs’ counsel hereby provides the Court and all parties notice that
 2   Plaintiffs’ counsel has established a website, located at URLs including
 3   www.nocasinoarbitration.com, that will aid putative class members in exercising the right to opt
 4   out of the dispute resolution provision in Big Fish Games’ Terms of Use.
 5            Plaintiffs’ counsel will make themselves available to meet and confer in good faith with
 6   all parties to ensure that all information presented on this website is true and accurate.
 7            DATED this 22nd day of January, 2020.
 8

 9                                                    By: s/ Todd Logan
                                                      Rafey S. Balabanian*
10                                                    rbalabanian@edelson.com
                                                      Todd Logan*
11                                                    tlogan@edelson.com
12                                                    Brandt Silver-Korn*
                                                      bsilverkorn@edelson.com
13                                                    EDELSON PC
                                                      123 Townsend Street, Suite 100
14                                                    San Francisco, California 94107
                                                      Tel: 415.212.9300/Fax: 415.373.9435
15

16                                                    By: s/ Cecily C. Shiel
17                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                      Cecily C. Shiel, WSBA #50061
18                                                    cshiel@tousley.com
                                                      1700 Seventh Avenue, Suite 2200
19                                                    Seattle, Washington 98101-4416
                                                      Tel: 206.682.5600
20

21
                                                      Attorneys for Plaintiffs
22
                                                      *Admitted pro hac vice
23

24

25   4851-2707-9602, v. 1

26

27
                                                                          T OUSLEY B RAIN STEPHENS PLLC
      Notice                                                                  1700 Seventh Avenue, Suite 2200
      Nos. 3:15-CV-00612-RBL, 2:19-CV-00199-RBL - 1                            Seattle, Washington 98101-4416
                                                                           Tel: 206.682.5600 • Fax: 206.682.2992
